Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161176                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161176
                                                                    COA: 352242
                                                                    Wayne CC: 17-005907-FC
  JOSHUA RAY POLK,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 19, 2020
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2021
           b0125
                                                                               Clerk